—In an action to recover damages for personal injuries, the defendants 16 West 57th Street Co. and Mother Works, Inc., separately appeal from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated June 24, 1997, as (1) granted that branch of the plaintiffs motion which was for partial summary judgment on the issue of liability under Labor Law § 240, and (2) failed to search the record and grant the appellants summary judgment dismissing the causes of action under Labor Law §§ 200, 202, and 240 insofar as asserted against them.
Ordered that the order is modified, on the law, by adding thereto a provision that, upon searching the record, summary judgment is granted to the appellants dismissing the plaintiffs cause of action under Labor Law § 202; as so modified, the order is affirmed insofar as appealed from, with one bill of costs to the plaintiff, and the cause of action under Labor Law § 202 is dismissed insofar as asserted against the appellants.
Bernard Williamson was employed by the third-party defendant Audobon Window Cleaning, Inc. (hereinafter Audobon). The defendant Mother Works, Inc. (hereinafter Mother Works), is a retail maternity clothing store located in rented premises on West 57th Street in Manhattan. The defendant 16 West 57th Street Co. (hereinafter 16 West) is the owner of the building.
On or about September 25, 1995, Williamson appeared at the Mother Works store to clean its exterior windows pursuant to a maintenance agreement between Audobon and Mother Works. Williamson apparently gained access to the third-floor windows by climbing out a window onto a ledge. He affixed his canvas safety harness to anchors outside the windows. However, the canvas harness apparently broke, causing him to fall to the ground. He sustained grave physical injuries and reportedly remains in a comatose state.
Williamson, by his mother, his legally-appointed guardian (hereinafter the plaintiff), commenced the instant action against the appellants, alleging violations of Labor Law §§ 200, 202, and 240. In opposition to the plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240, the appellants argued that Labor Law § 240 was inapplicable to claims by injured window cleaners and that Labor Law § 240 had been preempted by the provisions of Labor Law § 202 which pertained expressly to claims by window cleaners. The Supreme Court rejected the appellants’ contentions and . awarded the plaintiff partial summary judgment on the issue of liability on the Labor Law § 240 cause of action. We affirm.
*509Contrary to the appellants’ contentions, Labor Law § 240 is applicable to claims by window cleaners who are injured as a result of elevation-related risks inherent in their work, as long as the cleaning of windows is not a truly domestic activity (see, Koenig v Patrick Constr. Corp., 298 NY 313; Rivers v Sauter, 26 NY2d 260; Cruz v Bridge Harbor Hgts. Assocs., 249 AD2d 44; Buendia v New York Natl. Bank, 223 AD2d 456; D'Amico v Manufacturers Hanover Trust Co., 177 AD2d 441; Ferrari v Niasher Realty, 175 AD2d 591; Terry v Young Men’s Hebrew Assn., 168 AD2d 399, affd 78 NY2d 978; Ramos v Marksue Realty Corp., 586 F Supp 488; Osorno v AD 1619 Co., NYLJ, Nov. 6, 1995, at 29, col 6; see also, Retamal v Miriam Osborne Mem. Home Assn., 256 AD2d 506 [decided herewith]; cf., Aviles v Crystal Mgt., 233 AD2d 129). Labor Law § 240 (1) is expressly applicable, inter alia, to the cleaning of a building. Giving the statute a liberal construction to effectuate the Legislature’s intent of protecting workers by imposing absolute liability for their safety upon, among others, building owners and lessees who contract for window-washing services (see, Buckley v Radovich, 211 AD2d 652; Demartino v CBS Auto Body & Towing, 208 AD2d 886), Labor Law § 240 provides for liability notwithstanding that the cleaning of windows was not related to the construction or renovation of a building. In Connors v Boorstein (4 NY2d 172) the Court of Appeals held that Labor Law § 240 was inapplicable to claims by a domestic who fell from a step ladder while cleaning the exterior windows of her employer’s residence, in part because the cleaning was not related to the construction, demolition, or repair of a building. However, in Rivers v Sauter (26 NY2d 260, 263, supra) the Court explained “the limitation in the statute expressed in Connors should apply only [in] truly domestic situations”. Thus, while window cleaning in a domestic situation is beyond the scope of Labor Law § 240 (see, Brown v Christopher St. Owners Corp., 87 NY2d 938, affg 211 AD2d 441; Aviles v Crystal Mgt., supra), where a professional window cleaner is injured as a result of elevation-related risks while cleaning the exterior windows of a multiple-story commercial edifice, liability under Labor Law § 240 attaches (see, Koenig v Patrick Constr. Corp., supra; Rivers v Sauter, supra; Retamal v Miriam Osborne Mem. Home Assn., supra; Cruz v Bridge Harbor Hgts. Assocs., supra; Roldan v Molyneux, 227 AD2d 240; Buendia v New York Natl. Bank, supra; Ferrari v Niasher Realty, supra; Terry v Young Men’s Hebrew Assn., supra; Ramos v Marksue Realty Corp., supra; Osorno v AD 1619 Co., supra).
Moreover, we reject the appellants’ contention that the plaintiff is precluded from recovery under Labor Law § 240 *510because it is preempted by Labor Law § 202. It has been repeatedly held that “[t]he fact that plaintiff also sought recovery under section 202 of the Labor Law, specifically pertaining to ‘window cleaning’ does not preclude plaintiff from relying on section 240” (Terry v Young Men’s Hebrew Assn., supra, at 400; see also, Retamal v Miriam Osborne Mem. Home Assn., supra; Cruz v Bridge Harbor Hgts. Assocs., supra; Ferrari v Niasher Realty, supra; Ramos v Marksue Realty Corp., supra).
Our dissenting colleague correctly states the principle of statutory construction which dictates that where a general statute and a specific statute pertaining to the same subject appear to be in conflict, the specific statute should- govern over the general. However, that rule would be improperly applied in cases such as this, where its effect would be to subvert the principal purpose of both the general and specific statute. The origins of Labor Law § 240 date back to 1885 (L 1885, ch 314). Labor Law § 202 was enacted in 1930 (L 1930, ch 605). To date, no court has held that the provisions of Labor Law § 202 preempt those of Labor Law § 240 and the Appellate Divisions, First and Fourth Departments, have expressly held to the contrary (see, Cruz v Bridge Harbor Hgts. Assocs., supra; Terry v Young Men’s Hebrew Assn., supra; Ferrari v Niasher Realty, supra; see also, Ramos v Marksue Realty Corp., supra; Osorno v AD 1619 Co., supra).
The central purpose of both Labor Law § 202 and Labor Law § 240 is to protect workers engaged in high-risk, height-related occupations. Labor Law § 240, entitled “Scaffolding and other devices for use of employees”, was enacted to protect workers involved in the erection, demolition, repairing, altering, painting, cleaning, and pointing of a building. Contractors and owners are required by the statute to furnish scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes, and other devices so as to provide proper protection to the employees (see, Felker v Corning, Inc., 90 NY2d 219; Gordon v Eastern Ry. Supply, 82 NY2d 555). Window cleaners have been included among the workers covered by this statute as persons cleaning buildings (see, Koenig v Patrick Constr. Corp., supra; Terry v Young Men’s Hebrew Assn., supra; Ferrari v Niasher Realty, supra; Ramos v Marksue Realty Corp., supra; Osorno v AD 1619 Co., supra).
Labor Law § 240 imposes absolute liability upon those parties charged with responsibility under the statute (see, e.g., Gordon v Eastern Ry. Supply, supra). Thus, Labor Law § 240 affords exceptional relief and protection to those workers covered by the statute (see, Ross v Curtis-Palmer Hydro-Elec. *511Co., 81 NY2d 494; Rocovich v Consolidated Edison Co., 78 NY2d 509).
Labor Law § 202, entitled “Protection of the public and of persons engaged at window cleaning and cleaning of exterior surfaces of buildings”, imposes a duty on owners, lessees, agents, managers, or superintendents of certain public buildings and contractors involved with the cleaning of windows and exterior surfaces of such buildings to provide certain physical devices for the protection of window cleaners (see, Berrios v 1115 Fifth Ave. Corp., 160 AD2d 655). The bill jackets accompanying the enactment of, and amendments to, Labor Law § 202 demonstrate that this legislation was vigorously sponsored by the New York State Federation of Labor and was opposed with equal vigor by various real estate interests. Labor Law § 202 was enacted to furnish additional safety regulations which labor believed to be essential to the protection of those workers involved in an occupation that is “one of the most hazardous at which human beings are employed. The interest of the New York State Federation of Labor in this matter is solely one of protecting the life and physical well being of workers employed in extremely hazardous occupations” (Mem of NY State Fedn of Labor to Governor Herbert H. Lehman, dated Apr. 24, 1942, in support of L 1942, ch 824, to amend Labor Law § 202 to, inter alia, extend protection to workers cleaning interior windows as well as exterior windows). Significantly, in none of the legislative materials accompanying the enactments of, and amendments to, Labor Law §§ 202 and 240, is there any indication that section 202 was intended to provide the exclusive remedy to injured window cleaners or that Labor Law § 240 was intended not to provide protection for window cleaners from the inherent elevation-related risks of their trade.
Were we to agree with our dissenting colleague that Labor Law § 202 was intended to preempt Labor Law § 240 in connection with window cleaners, we would be eviscerating a substantial protection afforded such workers by Labor Law § 240 absent any express or reasonably-inferred intention on the part of the Legislature. Such an interpretation would indeed be contrary to the purposes of Labor Law §§ 202 and 240.
Moreover, it is significant that as presently drafted, Labor Law § 202 is not applicable to all buildings (see, Retamal v Miriam Osborne Mem. Home Assn., supra). It expressly exempts multiple dwellings six stories or less in height or any building of three stories or less in cities, towns, and villages *512having a population of less than 40,000. If Labor Law § 202 were held to preempt Labor Law § 240, according to the rationale of the dissent, window cleaners working in buildings exempted from the provisions of Labor Law § 202 would be provided neither the protection of Labor Law § 202 nor § 240. Indeed, these workers would be afforded no protection at all. Thus, the very statute the dissent concludes provides window cleaners with their exclusive remedy would provide no remedy at all to window cleaners of buildings exempted from the provisions of Labor Law § 202. No policy or other rationale appears to justify or warrant this interpretation, which would create inconsistent and irrational results that were clearly not intended by the legislature.
Accordingly, given the absence of any indication that the Legislature intended for Labor Law § 202 to provide the exclusive remedy for window cleaners injured as a result of the elevation-related risks of their work, and consistent with the legislative purpose underlying both Labor Law §§ 202 and 240, we conclude that the Supreme Court properly rejected the appellants’ contentions that Labor Law § 202 precludes the plaintiff from asserting a cause of action pursuant to Labor Law § 240, and correctly awarded the plaintiff partial summary judgment on the issue of liability on the Labor Law § 240 cause of action.
However, insofar as the plaintiff has not demonstrated that the appellants violated the provisions of Labor Law § 202, we find that the appellants are entitled to summary judgment dismissing this cause of action (see, Rich v County of Dutchess, 20 AD2d 504, affd 16 NY2d 683). However, we may not search the record in connection with the Labor Law § 200 cause of action (see, Dunham v Hilco Constr. Co., 89 NY2d 425). Miller, J. P., Goldstein and Florio, JJ., concur.